601 So. 2d 657 (1992)
In re Charles R. KING. Disciplinary Proceeding
No. 92-B-0441.
Supreme Court of Louisiana.
June 5, 1992.
Rehearing Denied June 26, 1992.
Charles R. King, Baton Rouge, for respondent.
*658 James R. Barrow, G. Fred Ours, Elizabeth A. Alston, New Orleans, for LSBA.
PER CURIAM.
Upon review of the findings and recommendations of Hearing Committee No. 7 and of the Disciplinary Board, and upon consideration of the evidence and of the briefs of the parties and of the record and oral argument, it is the decision of the Court that the recommendation by a seven-to-six vote of the Disciplinary Board to dismiss the proceeding against respondent be rejected. The disciplinary violation was proved by clear and convincing evidence, and some form of sanction is appropriate. Moreover, the factors considered by the Disciplinary Board in recommending dismissal of the proceeding were principally in the nature of mitigating factors.
Accordingly, it is ordered that Charles R. King be issued a reprimand for his conduct in this matter. All costs of this proceeding are assessed to respondent.
DENNIS, J., dissents and would affirm the Disciplinary Board's determination.
CALOGERO, C.J., dissents. The disciplinary board's resolution was correct.
WATSON, J., dissents.